exhibit 10.1
DRAFT
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
as of the ___ day of                     , 2008, by and between LUMINEX
CORPORATION, a Delaware corporation (the “Company”), and the undersigned
(“Indemnitee”).
RECITALS
     WHEREAS, it is essential to the Company that it attract and retain as
directors and officers the most capable persons available; and
     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in the current environment; and
     WHEREAS, the Indemnitee is currently serving/is willing to serve as a
director and/or officer of the Company and is willing to continue serving in
such capacity if Indemnitee is adequately protected against the risks associated
with such service; and
     WHEREAS, Section 145 of the General Corporation Law of the State of
Delaware (the “DGCL”), under which law the Company is organized, empowers a
corporation to indemnify a person serving as a director or officer of the
Company and a person who serves at the request of the company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, or other enterprise, and Section 145 of the DGCL and the certificate of
incorporation of the Company specify that the indemnification set forth in
Section 145 and in the certificate of incorporation, respectively, shall not be
deemed exclusive of any other rights to which those seeking indemnification may
be entitled under any law (common or statutory), agreement, vote of stockholders
or disinterested directors or otherwise; and
     WHEREAS, the Company and the Indemnitee have concluded that the indemnities
available under the Company’s certificate of incorporation, bylaws and any
insurance now or hereafter in effect need to be supplemented to more fully
protect the Indemnitee against the risks associated with the Indemnitee’s
service to the Company; and
     WHEREAS, in recognition of Indemnitee’s need for additional protection
against personal liability in order to enhance Indemnitee’s service to the
Company in an effective manner, and in order to induce Indemnitee to continue to
provide services to the Company as a director and/or officer thereof, the
Company wishes to provide in this Agreement for the indemnification of
Indemnitee to the fullest extent permitted by the DGCL and as set forth in this
Agreement.
     NOW THEREFORE, in consideration of the foregoing, the covenants contained
herein and Indemnitee’s continued service to the Company, the Company and
Indemnitee, intending to be legally bound, hereby agree as follows:
     Section 1. Definitions. The following terms, as used herein, shall have the
following respective meanings:
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting

1



--------------------------------------------------------------------------------



 



securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings relative to the foregoing.
     “Change in Control” shall be deemed to have taken place if: (i) any person
or group of persons (as such term is defined in Rule 13d-5(b)(1) promulgated
under the Exchange Act) acquires shares carrying more than fifty percent (50%)
of the voting rights at general meetings of the Company, (ii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
company, other than (x) a merger or consolidation which actually results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(y) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person or group of persons acquires
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities, (iii) the stockholders of the Company approve a plan of
complete liquidation of the Company or an arrangement for the sale or
disposition of the Company or all or substantially all of the Company’s overall
assets or any transaction having a similar effect; (iv) individuals who
constitute the Incumbent Board cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual who was designated by a Person
who has entered into an agreement with the Company to effect a transaction
described in clause (i), (ii) or (iii) of this definition or whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board; or (v) there occurs any other event of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form promulgated under the Exchange Act), whether or not the Company is then
subject to such reporting requirement; provided, that no Change in Control shall
be deemed to result from any corporate changes to the Company’s certificate of
incorporation or by-laws at the Company not resulting from one of the events
specified above or from any change in the relative rights and powers of one or
more classes of the Company’s capital stock whether effected by contract or
otherwise, in each case to the extent that they result from or are related to
the settlement of any criminal or civil litigation or do not result in the
occurrence of any of the events specified in clauses (i) through (v) of this
definition.
     “Claim” means (a) any threatened, pending or completed action, suit,
proceeding or arbitration or other alternative dispute resolution mechanism, or
(b) any inquiry, hearing or investigation, whether conducted by the Company or
any other Person, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or arbitration or other
alternative dispute resolution mechanism, in each case whether civil, criminal,
administrative or other (whether or not the claims or allegations therein are
groundless, false or fraudulent) and includes, without limitation, those brought
by or in the name of the Company or any director or officer of the Company.
     “Company Agent” means any director, officer, partner, employee, agent,
trustee or fiduciary of the Company, any Subsidiary or any Other Enterprise.
     “Covered Event” means any event or occurrence on or after the date of this
Agreement related to the fact that Indemnitee is or was a Company Agent or
related to anything done or not done by Indemnitee in any such capacity, and
includes, without limitation, any such event or occurrence (a) arising from
performance of the responsibilities, obligations or duties imposed by ERISA or
any similar

2



--------------------------------------------------------------------------------



 



applicable provisions of state or common law; or (b) arising from any merger,
consolidation or other business combination involving the Company, any
Subsidiary or any Other Enterprise, including without limitation any sale or
other transfer of all or substantially all of the business or assets of the
Company, any Subsidiary or any Other Enterprise; provided, however, that in any
such case, Indemnitee acted in good faith and in a manner which such Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and in the case of a criminal proceeding, in addition the Indemnitee
[(x)] had no reasonable cause to believe that such Indemnitee’s conduct was
unlawful and (y) has not admitted that Indemnitee’s conduct was unlawful.
     “D&O Insurance” means the directors’ and officers’ liability insurance
maintained by or for the benefit of the Company, its directors or officers as of
the date of this Agreement and any replacement or substitute policies.
     “Determination” means a determination made by (a) a majority vote of
Disinterested Directors even if less than a quorum; (b) Independent Legal
Counsel, in a written opinion addressed to the Company and Indemnitee; (c) the
stockholders of the Company; or (d) a decision by a court of competent
jurisdiction not subject to further appeal.
     “Disinterested Director” shall be a director of the Company who is not or
was not a party to the Claim giving rise to the subject matter of a
Determination.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended to
date.
     “Expenses” includes reasonable attorneys’ fees and all other reasonable
costs, travel expenses, fees of experts, transcript costs, filing fees, witness
fees, telephone charges, postage, copying costs, delivery service fees and other
reasonable expenses and obligations of any nature whatsoever paid or incurred in
connection with investigating, prosecuting or defending, being a witness in or
participating in (including on appeal), or preparing to prosecute or defend, be
a witness in or participate in any Claim, for which Indemnitee is or becomes
legally obligated to pay.
     “Incumbent Board” means the Board of Directors of the Company, as it is
composed as of the date of this Agreement.
     “Independent Legal Counsel” shall mean a law firm or a member of a law firm
that (a) neither is nor in the past five (5) years has been retained to
represent in any material matter the Company, any Subsidiary, Indemnitee or any
other party to the Claim, (b) under applicable standards of professional conduct
then prevailing would not have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights to
indemnification under this Agreement and (c) is reasonably acceptable to the
Company and Indemnitee.
     “Loss” means any amount which Indemnitee is legally obligated to pay as a
result of any Claim, including, without limitation (a) all judgments, penalties
and fines, and amounts paid or to be paid in settlement, (b) all interest,
assessments and other charges paid or payable in connection therewith and
(c) any federal, state, local or foreign taxes imposed (net of the value to
Indemnitee of any tax benefits resulting from tax deductions or otherwise as a
result of the actual or deemed receipt of any payments under this Agreement,
including the creation of the Trust).
     “Other Enterprise” means any corporation (other than the Company or any
Subsidiary), partnership, joint venture, association, employee benefit plan,
trust or other enterprise or organization to which Indemnitee renders service at
the request of the Company or any Subsidiary.

3



--------------------------------------------------------------------------------



 



     “Parent” shall have the meaning set forth in the regulations of the
Securities and Exchange Commission under the Securities Act of 1933, as amended;
provided the term “Parent” shall not include the board of directors of a
corporation in its capacity as a board of directors, and provided further that
if the other party to any transaction referred to in Section 12.1.2 has no
Parent as so defined above, “Parent” shall mean such other party.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government (or any subdivision, department, commission or agency thereof), and
includes without limitation any “person”, as such term is used in Sections 13(d)
and 14(d) of the Exchange Act.
     “Potential Change in Control” shall be deemed to have occurred if (a) the
Company enters into an agreement or arrangement the consummation of which would
result in the occurrence of a Change in Control, (b) any Person (including the
Company) publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control or (c) the Board of
Directors of the Company adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
     “Subsidiary” means any entity of which more than fifty percent (50%) of the
outstanding securities having ordinary voting power to elect a majority of the
board of directors or managers, as applicable, of such entity is now or
hereafter owned, directly or indirectly, by the Company.
     “Trust” has the meaning set forth in Section 9.2.
     “Voting Securities” means any securities of the Company which vote
generally in the election of directors.
     Section 2. Indemnification.
     2.1. General Indemnity Obligation.
          2.1.1. Subject to the remaining provisions of this Agreement, the
Company hereby indemnifies and holds Indemnitee harmless for any Losses or
Expenses arising from any Claims relating to (or arising in whole or in part out
of) any Covered Event, including without limitation, any Claim the basis of
which is any actual or alleged breach of duty, neglect, error, misstatement,
misleading statement, omission or other act done or attempted by Indemnitee in
the capacity as a Company Agent, whether or not Indemnitee is acting or serving
in such capacity at the date of this Agreement, at the time liability is
incurred or at the time the Claim is initiated.
          2.1.2. The obligations of the Company under this Agreement shall apply
to the fullest extent authorized or permitted by the provisions of applicable
law, as presently in effect or as changed after the date of this Agreement,
whether by statute or judicial decision (but, in the case of any subsequent
change, only to the extent that such change permits the Company to provide
broader indemnification than permitted prior to giving effect thereto).
          2.1.3. Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company, unless the Company has joined
in or consented to the initiation of such Claim; provided, however, that the
provisions of this Section 2.1.3 shall not apply (i) following a Change in
Control to Claims seeking enforcement of this Agreement, the certificate of
incorporation or bylaws of the Company or any other agreement now or hereafter
in effect relating to indemnification for Covered Events or (ii)

4



--------------------------------------------------------------------------------



 



absent a Change in Control, to Claims seeking enforcement of this Agreement, the
certificate of incorporation or bylaws of the Company or any other agreement now
or hereafter in effect relating to indemnification for Covered Events, but only
if the Indemnitee is ultimately determined to be entitled to indemnification.
          2.1.4. If Indemnitee is entitled under any provision of this Agreement
to indemnification by the Company for some or a portion of the Losses or
Expenses paid with respect to a Claim but not, however, for the total amount
thereof, the Company shall nevertheless indemnify and hold Indemnitee harmless
against the portion thereof to which Indemnitee is entitled.
          2.1.5. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any or all Claims relating to (or arising in whole or in part out of) a
Covered Event or in defense of any issue or matter therein, including dismissal
without prejudice, the Company shall indemnify and hold Indemnitee harmless
against all Expenses incurred in connection therewith.
     2.2. Indemnification for Serving as Witness and Certain Other Claims.
Notwithstanding any other provision of this Agreement, the Company hereby
indemnifies and holds Indemnitee harmless for all Expenses in connection with
(a) the preparation to serve or service as a witness in any Claim in which
Indemnitee is not a party, if such actual or proposed service as a witness arose
by reason of Indemnitee having served as a Company Agent on or after the date of
this Agreement and (b) any Claim initiated by Indemnitee on or after the date of
this Agreement (i) for recovery under any D&O Insurance; (ii) following a Change
in Control, for enforcement of the indemnification obligations of the Company
under this Agreement, the Certificate of Incorporation or Bylaws of the Company
or any other agreement now or hereafter in effect relating to indemnification
for Covered Events, regardless of whether Indemnitee ultimately is determined to
be entitled to such insurance recovery or indemnification, as the case may be;
or (iii) absent a Change in Control, for enforcement of this Agreement, the
Certificate of Incorporation or Bylaws of the Company or any other agreement now
or hereafter in effect relating to indemnification for Covered Events, but only
if the Indemnitee is ultimately determined to be entitled to indemnification.
     Section 3. Limitation on Indemnification.
     3.1. Coverage Limitations. No indemnification is available pursuant to the
provisions of this Agreement:
          3.1.1. If such indemnification is not lawful;
          3.1.2. If Indemnitee’s conduct giving rise to the Claim with respect
to which indemnification is requested was knowingly fraudulent, a knowing
violation of law, deliberately dishonest or in bad faith or constituted willful
misconduct;
          3.1.3. In respect of any Claim based upon or attributable to
Indemnitee gaining in fact any personal profit or advantage to which Indemnitee
was not legally entitled;
          3.1.4. In respect of any Claim based upon or in connection with a
proceeding by or in the right of the Company in which Indemnitee was adjudged
liable to the Company unless and only to the extent that the Court of Chancery
of Delaware shall determine upon application that, despite the adjudication of
such liability but in view of all circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses (including
attorney’s fees) which the Court of Chancery of Delaware shall deem proper;

5



--------------------------------------------------------------------------------



 



          3.1.5. In respect of any Claim for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act; or
     3.2. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment otherwise due and payable to the extent Indemnitee
has otherwise actually received payment (whether under the certificate of
incorporation or the bylaws of the Company, the D&O Insurance or otherwise) of
any amounts otherwise due and payable under this Agreement.
     Section 4. Payments and Determinations.
     4.1. Advancement and Reimbursement of Expenses. If requested by Indemnitee,
the Company shall advance to Indemnitee, no later than five (5) business days
following any such request, any and all Expenses for which indemnification is
available under Section 2 (after giving effect to Section 3). In order to obtain
such advancement or reimbursement, the Indemnitee must also furnish to the
Company a written affirmation of his good faith belief that he has conducted
himself in good faith and that he reasonably believed that: (1) in the case of
conduct in his official capacity with the corporation, that his conduct was in
its best interest; and (2) in all other cases, that his conduct was at least not
opposed to its best interests; and (3) in the case of any criminal proceeding,
he had no reasonable cause to believe his conduct was unlawful and has not
admitted that his conduct was unlawful. In addition, Indemnitee must furnish to
the Company a written undertaking, executed personally or on his behalf, to
repay the advance if it is ultimately determined that he is not entitled to
indemnification. Upon any Determination that Indemnitee is not permitted to be
indemnified for any Expenses so advanced, Indemnitee hereby agrees to reimburse
the Company (or, as appropriate, any Trust established pursuant to Section 9.2)
for all such amounts previously paid. Such obligation of reimbursement shall be
unsecured and no interest shall be charged thereon.
     4.2. Payment and Determination Procedures.
          4.2.1. To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, together with such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.
          4.2.2. Upon written request by Indemnitee for indemnification pursuant
to Section 4.2.1, a Determination with respect to Indemnitee’s entitlement
thereto shall be made as promptly as practicable in the specific case (a) if a
Change in Control shall have occurred, as provided in Section 4.2.3; and (b) if
a Change in Control shall not have occurred, by (i) the Board of Directors by a
majority vote of Disinterested Directors, (ii) Independent Legal Counsel, if
either (A) there are no Disinterested Directors or (B) a majority vote of
Disinterested Directors otherwise so directs or (iii) the stockholders of the
Company (if submitted by the Board of Directors) but shares of stock owned by or
voted under the control of any Indemnitee who is at the time party to the
proceeding may not be voted. If a Determination is made that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such Determination.
          4.2.3. If no Determination is made within sixty (60) days after
receipt by the Company of a request for indemnification by Indemnitee pursuant
to Section 4.2.1, a Determination shall be deemed to have been made that
Indemnitee is entitled to the requested indemnification (and the Company shall
pay the related Losses and Expenses no later than ten (10) days after the
expiration of such 60-day period), except where such indemnification is not
lawful; provided, however, that (a) such 60-day period

6



--------------------------------------------------------------------------------



 



may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the Person or Persons making the Determination in good faith
require such additional time for obtaining or evaluating the documentation and
information relating thereto; and (b) the foregoing provisions of this
Section 4.2.3 shall not apply (i) if the Determination is to be made by the
stockholders of the Company and if (A) within fifteen (15) days after receipt by
the Company of the request by Indemnitee pursuant to Section 4.2.1 the Board of
Directors has resolved to submit such Determination to the stockholders at an
annual meeting of the stockholders to be held within seventy-five (75) days
after such receipt, and such Determination is made at such annual meeting, or
(B) a special meeting of stockholders is called within fifteen (15) days after
such receipt for the purpose of making such Determination, such meeting is held
for such purpose within sixty (60) days after having been so called and such
Determination is made at such special meeting, or (ii) if the Determination is
to be made by Independent Legal Counsel.
     Section 5. D & O Insurance.
     5.1. Current Policies. The Company hereby represents and warrants to
Indemnitee that Exhibit 1 contains a complete and accurate description of the
D&O Insurance and that such insurance is in full force and effect.
     5.2. Continued Coverage. The Company shall maintain, to the extent
practicable, the D&O Insurance for so long as this Agreement remains in effect.
The Company shall cause the D&O Insurance to cover Indemnitee, in accordance
with its terms and at all times such insurance is in effect, to the maximum
extent of the coverage provided thereby for any director or officer of the
Company.
     5.3. Indemnification. In the event of any reduction in, or cancellation of,
the D&O Insurance (whether voluntary or involuntary on behalf of the Company),
the Company shall, and hereby agrees to, indemnify and hold Indemnitee harmless
against any Losses or Expenses which Indemnitee is or becomes obligated to pay
as a result of the Company’s failure to maintain the D&O Insurance in effect in
accordance with the provisions of Section 5.2, to the fullest extent permitted
by applicable law, notwithstanding any provision of the certificate of
incorporation or the bylaws of the Company, or any other agreement now or
hereafter in effect relating to indemnification for Covered Events. The
indemnification available under this Section 5.3 is in addition to all other
obligations of indemnification of the Company under this Agreement and shall be
the only remedy of Indemnitee for a breach by the Company of its obligations set
forth in Section 5.2.
     Section 6. Subrogation. In the event of any payment under this Agreement to
or on behalf of Indemnitee, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee against any Person
other than the Company or Indemnitee in respect of the Claim giving rise to such
payment. Indemnitee shall execute all papers reasonably required and shall do
everything reasonably necessary to secure such rights, including the execution
of such documents reasonably necessary to enable the Company effectively to
bring suit to enforce such rights.
     Section 7. Notification and Defense of Claims.
     7.1. Notice by Indemnitee. Indemnitee shall give notice in writing to the
Company as soon as practicable after Indemnitee becomes aware of any Claim with
respect to which indemnification will or could be sought under this Agreement;
provided, however, that the failure of Indemnitee to give such notice, or any
delay in giving such notice, shall not relieve the Company of its obligations
under this Agreement except to the extent the Company is actually prejudiced by
any such failure or delay.
     7.2. Insurance. The Company shall give prompt notice of the commencement of
any Claim relating to Covered Events to the insurers on the D&O Insurance, if
any, in accordance with the

7



--------------------------------------------------------------------------------



 



procedures set forth in the respective policies in favor of Indemnitee. The
Company shall thereafter take all necessary action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Claims in
accordance with the terms of such policies.
     7.3. Defense.
          7.3.1. In the event any Claim relating to Covered Events is by or in
the right of the Company, Indemnitee may, at the option of Indemnitee, either
control the defense thereof or accept the defense provided under the D&O
Insurance; provided, however, that Indemnitee may not control the defense if
such decision would jeopardize the coverage provided by the D&O Insurance, if
any, to the Company or the other directors and officers covered thereby; and
provided further that the amounts expended by the Company shall be reimbursed to
the Company by the Indemnitee if the standards and requirements of Section 145
of the DGCL so require.
          7.3.2. In the event any Claim relating to Covered Events is other than
by or in the right of the Company, Indemnitee may, at the option of Indemnitee,
either control the defense thereof, require the Company to defend or accept the
defense provided under the D&O Insurance; provided, however, that Indemnitee may
not control the defense or require the Company to defend if such decision would
jeopardize the coverage provided by the D&O Insurance to the Company or the
other directors and officers covered thereby. In the event that Indemnitee
requires the Company to so defend, or in the event that Indemnitee proceeds
under the D&O Insurance but Indemnitee determines that such insurers under the
D&O Insurance are unable or unwilling to adequately defend Indemnitee against
any such Claim, the Company shall promptly undertake to defend any such Claim,
at the Company’s sole cost and expense, utilizing counsel of Indemnitee’s choice
who has been approved by the Company. If appropriate, the Company shall have the
right to participate in the defense of any such Claim.
          7.3.3. In the event the Company shall fail, as required by any
election by Indemnitee pursuant to Section 7.3.2, timely to defend Indemnitee
against any such Claim, Indemnitee shall have the right to do so, including
without limitation, the right (notwithstanding Section 7.3.4) to make any
settlement thereof, and to recover from the Company, to the extent otherwise
permitted by this Agreement, all Expenses and Losses paid as a result thereof.
          7.3.4. The Company shall have no obligation under this Agreement with
respect to any amounts paid or to be paid in settlement of any Claim without the
express prior written consent of the Company to any related settlement. In no
event shall the Company authorize any settlement imposing any liability or other
obligations on Indemnitee without the express prior written consent of
Indemnitee. Neither the Company nor Indemnitee shall unreasonably withhold
consent to any proposed settlement.
     Section 8. Determinations and Related Matters.
     8.1. Presumptions.
          8.1.1. If a Change in Control shall have occurred, Indemnitee shall be
entitled to a rebuttable presumption that Indemnitee is entitled to
indemnification under this Agreement and the Company shall have the burden of
proof in rebutting such presumption.
          8.1.2. The termination of any claim by judgment, order or settlement
(whether with or without court approval) or any conviction, guilty plea or plea
of nolo contendere or its equivalent, which such conviction or plea does not
establish (through the Indemnitee’s admission or otherwise) that the
Indemnitee’s conduct was not subject to indemnification hereunder, shall not
adversely affect either the right of Indemnitee to indemnification under this
Agreement or the presumptions to which Indemnitee is

8



--------------------------------------------------------------------------------



 



otherwise entitled pursuant to the provisions of this Agreement nor create a
presumption that Indemnitee did not meet any particular standard of conduct or
have a particular belief or that a court has determined that indemnification is
not permitted by applicable law.
     8.2. Appeals; Enforcement.
          8.2.1. In the event that (a) a Determination is made that Indemnitee
shall not be entitled to indemnification under this Agreement, (b) any
Determination to be made by Independent Legal Counsel is not made within ninety
(90) days of receipt by the Company of a request for indemnification pursuant to
Section 4.2.1 or (c) the Company fails to otherwise perform any of its
obligations under this Agreement (including, without limitation, its obligation
to make payments to Indemnitee following any Determination made or deemed to
have been made that such payments are appropriate), Indemnitee shall have the
right to commence a Claim in any court of competent jurisdiction, as
appropriate, to seek a Determination by the court, to challenge or appeal any
Determination which has been made, or to otherwise enforce this Agreement. If a
Change of Control shall have occurred, Indemnitee shall have the option to have
any such Claim conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association. Any such judicial proceeding challenging or
appealing any Determination shall be deemed to be conducted de novo and without
prejudice by reason of any prior Determination to the effect that Indemnitee is
not entitled to indemnification under this Agreement. Any such Claim shall be at
the sole expense of Indemnitee except as provided in Section 9.3.
          8.2.2. If a Determination shall have been made or deemed to have been
made pursuant to this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such Determination in any judicial proceeding or
arbitration commenced pursuant to this Section 8.2, except if such
indemnification is unlawful.
          8.2.3. The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 8.2 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. The Company
hereby consents to service of process and to appear in any judicial or
arbitration proceedings and shall not oppose Indemnitee’s right to commence any
such proceedings.
     8.3. Procedures. Indemnitee shall cooperate with the Company and with any
Person making any Determination with respect to any Claim for which a claim for
indemnification under this Agreement has been made, as the Company may
reasonably require. Indemnitee shall provide to the Company or the Person making
any Determination, upon reasonable advance request, any documentation or
information reasonably available to Indemnitee and necessary to (a) the Company
with respect to any such Claim or (b) the Person making any Determination with
respect thereto.
     Section 9. Change in Control Procedures.
     9.1. Determinations. If there is a Change in Control, any Determination to
be made under Section 4 shall be made by Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). The Company shall pay the reasonable fees of the Independent Legal
Counsel and indemnify fully such Independent Legal Counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or the engagement of Independent Legal
Counsel pursuant hereto.
     9.2. Establishment of Trust. Following the occurrence of any Potential
Change in Control, the Company, upon receipt of a written request from
Indemnitee, shall create a Trust (the “Trust”) for the

9



--------------------------------------------------------------------------------



 



benefit of Indemnitee, the trustee of which shall be a bank or similar financial
institution with trust powers chosen by Indemnitee. From time to time, upon the
written request of Indemnitee, the Company shall fund the Trust in amounts
sufficient to satisfy any and all Losses and Expenses reasonably anticipated at
the time of each such request to be incurred by Indemnitee for which
indemnification may be available under this Agreement. The amount or amounts to
be deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by mutual agreement of Indemnitee and the Company or, if the Company
and Indemnitee are unable to reach such an agreement, or, in any event, a Change
in Control has occurred by Independent Legal Counsel (selected pursuant to
Section 9.1). The terms of the Trust shall provide that, except upon the prior
written consent of Indemnitee and the Company, (a) the Trust shall not be
revoked or the principal thereof invaded, other than to make payments to
unsatisfied judgment creditors of the Company, (b) the Trust shall continue to
be funded by the Company in accordance with the funding obligations set forth in
this Section, (c) the Trustee shall promptly pay or advance to Indemnitee any
amounts to which Indemnitee shall be entitled pursuant to this Agreement, and
(d) all unexpended funds in the Trust shall revert to the Company upon a
Determination by Independent Legal Counsel (selected pursuant to Section 9.1) or
a court of competent jurisdiction that Indemnitee has been fully indemnified
under the terms of this Agreement. All income earned on the assets held in the
trust shall be reported as income by the Company for federal, state, local and
foreign tax purposes.
     9.3. Expenses. Following any Change in Control, the Company shall be liable
for, and shall pay the Expenses paid or incurred by Indemnitee in connection
with the making of any Determination (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) or the prosecution of any Claim
pursuant to Section 8.2, and the Company hereby agrees to indemnify and hold
Indemnitee harmless therefrom. If requested by counsel for Indemnitee, the
Company shall promptly give such counsel an appropriate written agreement with
respect to the payment of its fees and expenses and such other matters as may be
reasonably requested by such counsel.
     Section 10. Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company, any
Subsidiary, any Other Enterprise or any Affiliate of the Company against
Indemnitee or Indemnitee’s spouse, heirs, executors, administrators or personal
or legal representatives after the expiration of two years from the date of
accrual of such cause of action, and any claim or cause of action of the
Company, any Subsidiary, any Other Enterprise or any Affiliate of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two-year period; provided, however, that if any
shorter period of limitations, whether established by statute or judicial
decision, is otherwise applicable to any such cause of action such shorter
period shall govern.
     Section 11. Contribution. If the indemnification provisions of this
Agreement should be unenforceable under applicable law in whole or in part or
insufficient to hold Indemnitee harmless in respect of any Losses and Expenses
incurred by Indemnitee, then for purposes of this Section 11, the Company shall
be treated as if it were, or was threatened to be made, a party defendant to the
subject Claim and the Company shall contribute to the amounts paid or payable by
Indemnitee as a result of such Losses and Expenses incurred by Indemnitee in
such proportion as is appropriate to reflect the relative benefits accruing to
the Company on the one hand and Indemnitee on the other and the relative fault
of the Company on the one hand and Indemnitee on the other in connection with
such Claim, as well as any other relevant equitable considerations. For purposes
of this Section 11 the relative benefit of the Company shall be deemed to be the
benefits accruing to it and to all of its directors, officers, employees and
agents (other than Indemnitee) on the one hand, as a group and treated as one
entity, and the relative benefit of Indemnitee shall be deemed to be an amount
not greater than the Indemnitee’s yearly base salary or Indemnitee’s
compensation from the Company during the first year in which the Covered Event
forming the basis for the subject Claim was alleged to have occurred. The
relative fault shall be determined by reference to, among other things, the
fault of the Company and all of its directors, officers,

10



--------------------------------------------------------------------------------



 



employees and agents (other than Indemnitee) on the one hand, as a group and
treated as one entity, and Indemnitee’s and such group’s relative intent,
knowledge, access to information and opportunity to have altered or prevented
the Covered Event forming the basis for the subject Claim.
     Section 12. Miscellaneous Provisions.
     12.1. Successors and Assigns, Etc.
          12.1.1. This Agreement shall be binding upon and inure to the benefit
of (a) the Company, its successors and assigns (including any direct or indirect
successor by merger, consolidation or operation of law or by transfer of all or
substantially all of its assets) and (b) Indemnitee and the heirs, personal and
legal representatives, executors, administrators or assigns of Indemnitee.
          12.1.2. The Company shall not consummate any consolidation, merger or
other business combination, nor will it transfer 50% or more of its assets (in
one or a series of related transactions), unless the ultimate Parent of the
successor to the business or assets of the Company shall have first executed an
agreement, in form and substance satisfactory to Indemnitee, to expressly assume
all obligations of the Company under this Agreement and agree to perform this
Agreement in accordance with its terms, in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
transaction had taken place; provided that, if the Parent is not the Company,
the legality of payment of indemnity by the Parent shall be determined by
reference to the fact that such indemnity is to be paid by the Parent rather
than the Company.
     12.2. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement shall be held by any court of competent jurisdiction
to be invalid, void or unenforceable, such provision shall be deemed to be
modified to the minimum extent necessary to avoid a violation of law and, as so
modified, such provision and the remaining provisions shall remain valid and
enforceable in accordance with their terms to the fullest extent permitted by
law.
     12.3. Rights Not Exclusive; Continuation of Right of Indemnification.
Nothing in this Agreement shall be deemed to diminish or otherwise restrict
Indemnitee’s right to indemnification pursuant to any provision of the
certificate of incorporation or bylaws of the Company, any agreement, vote of
stockholders or Disinterested Directors, applicable law or otherwise. This
Agreement shall be effective as of the date first above written and continue in
effect until no Claims relating to any Covered Event may be asserted against
Indemnitee and until any Claims commenced prior thereto are finally terminated
and resolved, regardless of whether Indemnitee continues to serve as a director
of the Company, any Subsidiary or any Other Enterprise.
     12.4. No Employment Agreement. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employ of the
Company, any Subsidiary or any Other Enterprise.
     12.5. Subsequent Amendment. No amendment, termination or repeal of any
provision of the certificate of incorporation or bylaws of the Company, or any
respective successors thereto, or of any relevant provision of any applicable
law, shall affect or diminish in any way the rights of Indemnitee to
indemnification, or the obligations of the Company, arising under this
Agreement, whether the alleged actions or conduct of Indemnitee giving rise to
the necessity of such indemnification arose before or after any such amendment,
termination or repeal.
     12.6. Notices. Notices required under this Agreement shall be given in
writing and shall be deemed given when delivered in person or sent by certified
or registered mail, return receipt requested,

11



--------------------------------------------------------------------------------



 



postage prepaid. Notices shall be directed to the Company at Luminex
Corporation, 12212 Technology Boulevard, Austin, Texas 78727, Attention:
Corporate Secretary, and to Indemnitee at the address set forth on the signature
page hereto (or such other address as either party may designate in writing to
the other).
     12.7. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and performed in such state without giving effect to the
principles of conflict of laws.
     12.8. Headings. The headings of the Sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute a substantive part of
this Agreement or to affect the construction thereof.
     12.9. Counterparts. This Agreement may be executed in any number of
counterparts all of which taken together shall constitute one instrument.
     12.10. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
constitute, or be deemed to constitute, a waiver of any other provisions hereof
(whether or not similar) nor shall any such waiver constitute a continuing
waiver.
     12.11. Integration. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth or referred to herein. This Agreement expressly
supersedes all prior agreements and understandings, if any, between the parties
with respect to the subject matter hereof.
[Signature page follows.]

12



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

            LUMINEX CORPORATION
      By:         Name:         Title:        

            INDEMNITEE
               Name:         Address:                       

13